Order entered December 13, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00287-CR

                             JOSEPH GLENN BEATY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-76098-T

                                            ORDER
        Appellant was convicted of aggravated sexual assault. In his brief, appellant refers to the

victim by name. Accordingly, we STRIKE appellant’s brief filed December 5, 2017.

        We ORDER appellant to file, within FIFTEEN DAYS of the date of this order, an

amended brief that identifies the victim either generically (“victim” or “complaining witness”) or

by initials only.

        We DIRECT the Clerk to send copies of this order to Michael Mowla and the Dallas

County District Attorney’s Office.


                                                       /s/   ADA BROWN
                                                             JUSTICE